On Motion to Set for Trial:
This is an action to remove a matai and petitioners have moved to set the matter for trial. After examination of the file, the Court notes that the matter has not been referred to the Office of Samoan Affairs for the preliminary administrative hearings before the Secretary of Samoan affairs as provided by A.S.C.A. § 43.0302. Counsel for petitioners submits that the enactment’s requirements for administrative action apply only to cases of matai appointments and not to matai removal.
We (Jisagree, A.S.C.A. § 43.0302(a) provides in part:
Before any action relating to controversies over . . . mata] titles may be commenced in (he land and tjtlps *7division, each party shall file with his complaint fi certificate signed and attested by the Secretary of Samoan Affairs or his deputy, in which the Secretary or his deputy affirms and states:
(1) that on at least 2 occasions, the párties have appeared personally before him aqd 2 persons designated by him, without an attorney or counsel, and that an attempt was made to resolve the controversy.
The enactment talks generally in terms of "controversies over matai titles"; it does not attempt to discriminate, in terms of its application, between actions to appoint a matai arid action? to remove a matai. At the same time, we see no apparent reason why the enactment’s underlying policy of preliminary extra-judicial resolution should not be equally applicable to matai reinoval mutters as well.
Further, Rule 2(b) of the Land and Titles Rules provides, inter alia, that matai removal actions are commenced by the filing of the appropriate pleading with the land and titles division of the High Court, That appropriate pleading is a petition, Land and Titles Rule 4(a). Thjs rule further provide? that:
[i]f the . . . petition [to remove a matai] is not accompanied by a certificate of irreconcilable dispute from the Secretary of Samoan Affairs, the clerk of court shall receive, but not file, the . . . petition and shall assign a case number. A copy of the . . . petition shall be transmitted forthwith by the clerk of court to the Secretary of Samoan Affairs for resolution as provided by statute.
Id. (emphasis, added).
On the foregoing, the following Order will enter:
1. Motion to set a trial date is hereby denied.
2. The Clerk shall forthwith forward a copy of the petition to the Secretary of Samoan Affairs as provided by Land and Titles Rule 4(a) if he has not already done so.